245 F.2d 230
UNITED STATES of America, Appellant,v.William P. THORNTON, Appellee.
No. 12428.
United States Court of Appeals Ninth Circuit.
October 3, 1950.

On rehearing.
Rehearing denied.
For former opinion, see 184 F.2d 108.
H. G. Morison, Asst. Atty. Gen., Leavenworth Colby, Sp. Asst. Atty. Gen., Keith R. Ferguson, Sp. Asst. to Atty. Gen., J. Charles Dennis, U. S. Atty., John E. Belcher, Asst. U. S. Atty., Seattle, Wash., for appellant.
Marion Garland, Jr., and William R. Garland, Bremerton, Wash., for appellee.
Before HEALY and ORR, Circuit Judges, and McLAUGHLIN, District Judge.
PER CURIAM.


1
On authority of the decision in the case of Thomason et al. v. United States of America, 184 F.2d 105, filed by this Court on August 21, 1950, the judgment of the lower court is modified so as to award to the appellee interest at the rate of four per cent instead of at the rate of six per cent per annum, from the date of the entry of the judgment of the court below, until paid; and, as modified, the judgment is affirmed.


2
The petition for rehearing is denied.